NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                       No. 19-1486
                      ___________

            HUDSON CITY SAVINGS BANK

                            v.

ANITA BARROW; MR. BARROW, Husband of Anita Barrow

                      Anita Barrow,
                                 Appellant

       ____________________________________

      On Appeal from the United States District Court
               for the District of New Jersey
          (D.C. Civil Action No. 2-16-cv-04190)
        District Judge: Honorable Kevin McNulty
       ____________________________________

     Submitted Pursuant to Third Circuit LAR 34.1(a)
                    October 25, 2019

  Before: KRAUSE, MATEY and COWEN, Circuit Judges

            (Opinion filed: November 1, 2019)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Pro se appellant Anita Barrow appeals the District Court’s order denying her

request for injunctive relief. For the reasons detailed below, we will dismiss the appeal

as moot.

       Barrow is the defendant in a foreclosure action that Hudson City Savings Bank

filed in New Jersey state court. Barrow removed the action to federal court, and the

District Court remanded it back to state court for lack of federal subject-matter

jurisdiction. See ECF No. 22. Barrow appealed, and we dismissed the appeal for lack of

jurisdiction pursuant to 28 U.S.C. § 1447(d). See C.A. No. 17-1652.

       Despite the fact that the District Court had remanded the matter and closed the

federal case, Barrow has continued to file various motions in the District Court. At issue

in this appeal is her request “for emergent temporary and preliminary injunction.” ECF

No. 42. She filed this document on February 22, 2019, and asked the Court to block a

sheriff’s sale of her home that was scheduled for later that day. The District Court denied

the request because there was no existing federal case and any possible relief was barred


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
by res judicata or the Rooker-Feldman doctrine. See ECF No. 43. Barrow filed a timely

notice of appeal.

       In her appellate brief, Barrow stated that the sheriff’s sale had occurred as

scheduled. See Appellant’s Br. at 41, 175. In addition to her briefs, Barrow has filed

several motions in this Court.

       We will dismiss the appeal as moot.1 “Article III extends the Judicial Power of the

United States only to ‘cases’ and ‘controversies.’” Unalachtigo Band of Nanticoke Lenni

Lenape Nation v. Corzine, 606 F.3d 126, 129 (3d Cir. 2010). This “case or controversy

requirement continues through all stages of federal judicial proceedings, trial and

appellate,” Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009); “once the controversy

ceases to exist the court must dismiss the case for lack of jurisdiction,” Lusardi v. Xerox

Corp., 975 F.2d 964, 974 (3d Cir. 1992).

       In the District Court, Barrow sought only to enjoin a sheriff’s sale. See, e.g., ECF



1
  Under 28 U.S.C. § 1292(a)(1), a litigant may immediately appeal from an interlocutory
order denying an injunction. See Miller v. Mitchell, 598 F.3d 139, 145 (3d Cir. 2010).
By contrast, an order denying a temporary restraining order is not immediately
appealable. See Vuitton v. White, 945 F.2d 569, 573 (3d Cir. 1991). Barrow was not
entirely clear whether she was seeking a preliminary injunction or a temporary restraining
order, but because her filing requested all the relief she ultimately sought in the “action,”
her motion is probably better interpreted as the former. See generally Hershey Foods
Corp. v. Hershey Creamery Co., 945 F.2d 1272, 1277–78 (3d Cir. 1991). In any event,
there is no mandatory “sequencing of jurisdictional issues” and we may “choose among
threshold grounds for denying audience to a case on the merits.” Ruhrgas AG v.
Marathon Oil Co., 526 U.S. 574, 584, 585 (1999).

                                              3
No. 42 at 19 (“Barrow seeks a temporary injunction of the sale of her property until his

matter can be heard.”).2 That sale has taken place. There is now no meaningful relief

that we can grant. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d

Cir. 1996) (“If developments occur during the course of adjudication that . . . prevent a

court from being able to grant the requested relief, the case must be dismissed as moot.”);

Brill v. Gen. Indus. Enters., Inc., 234 F.2d 465, 469 (3d Cir. 1956) (“[W]here the act

sought to be restrained has been performed, the appellate courts will deny review on the

ground of mootness.”).

       Accordingly, we will dismiss the appeal.3




2
  We do not address Barrow’s additional claims on appeal as they were not presented in
the District Court. Rather, the only order before us is the District Court’s denial of
Barrow’s motion for emergent relief.
3
 Appellant’s July 8, 2019 motion to compel withheld documents is denied. We grant (1)
appellant’s August 5, 2019 motion for an extension of time to file a reply brief; (2) her
September 9, 2019 motion for enlargement of word count; (3) her September 27, 2019
motion to accept her oversized brief, to amend her brief, and to supplement the record;
and (4) her October 9, 2019 motion to supplement the record. To the extent that
appellant has requested any further relief, it is denied.
                                               4